DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejections under 35 USC 103
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 is now rejected under 35 USC 103 over Ohta in view of An and Kawakami et al US 8474075 B2, hereinafter Kawakami.
Regarding Applicant’s new amendment of claim 1, Applicant’s arguments regarding Ohta are moot because the new ground of rejection does not rely on Ohta applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Instead, An teaches Applicant’s claimed “capable of alternatively being in an open state or a closed state […] when the bed frame is in the open state, […] and the second lateral connecting portion and the tail panel are not moved relative to the head panel, when the bed frame is in the closed state, the notch formed at the foldable first side connecting portion is closed […] wheelchair is capable of being moved in an erected posture […] the whole of a mattress”, and Kawakami teaches Applicant’s claimed “a portion of the foldable first lateral connecting portion is folded parallel to the plane, the bed frame has a notch being formed at the folded first lateral connecting portion and adjacent to the tail panel,”.
Regarding amended independent claim 1, Applicant argues that “the structure of the bed base portion 30 is different from the bed frame of the care bed of the amended claim 1 of this present application” and takes issue with Examiner’s definition of the first and second supporting member. Examiner respectfully disagrees, and in response to applicant's argument that the references fail to In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant has not provided reasons why Examiner’s definitions do not fall under the broadest reasonable interpretation of the claimed limitations, and therefore, Applicant’s arguments are not persuasive. 
For claim 1, Applicant further argues that “Different from Ohta, the wheelchair of the care bed of the amended Claim 1 of this present application constitutes the whole of the mattress”, but it is noted that the features upon which applicant relies (i.e., wheelchair constitutes the whole of the mattress) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In other words, the claim limitation “whereby the backrest, the first armrest, the second armrest, the leg-rest and the footrest of the wheelchair are regulated into a co-plane with the seat to constitute a mattress which permits a person to lie flat, the mattress fits the accommodating space of the bed frame” is still fulfilled by Applicant’s citation “the wheelchair 20 constitutes the other half of the mattress” because the claim language does not limit the wheelchair to be the only portion of mattress in the bed. Similarly, Applicant’s argument that “Different from Ohta, the first armrest and the second armrest of the wheelchair of the care bed of the amended Claim 1 of this present application both constitute the mattress” is unpersuasive for the same reasons.
For claim 1, Applicant further argues that “Different from Ohta, when the wheelchair of the care bed of the amended Claim 1 of this present application is moved by the carriage base into the accommodating space through the notch, the wheelchair is not in a tilt posture”. Applicant’s argument is unpersuasive because in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wheelchair not in tilt posture) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For claim 1, Applicant further argues that “The amended claim 1 of this present application discloses "the movable foot 13 disclosed in An involves in activities, and is turned outward when the folding wheelchair 2 and the bed body 1 need to be separated. An also discloses that when the folding wheelchair 2 and the bed body 1 need to be separated, the movable side plate 12 is turned upward. Obviously, the movement and operation of the movable side plate 12 and the movable foot 13 disclosed in An are different from those of the foldable first lateral connecting portion and the tail panel disclosed in the amended Claim 1 of this present application”. Applicant’s argument is unpersuasive because Applicant’s argument relies on the outward movable foot 13 of An, which corresponds to Applicant’s claimed tail panel, but Ohta Fig. 1 teaches the claimed non-moving tail panel, as noted in the non-final rejection. In response to applicant's argument that the foot 13 of An is movable, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For claim 1, Applicant further argues that “the bed base portion 30 of Ohta cannot be combined with the movable side plate 12 of An”, but in response to applicant's argument that the armrest 23 of the wheelchair 20 of Ohta cannot be combined with An, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, Applicant’s argument is not persuasive.


Applicant’s arguments regarding the dependent claims and secondary references rely on the same arguments as above and are not persuasive for the same reasons detailed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al US 20150082537 A1, hereinafter Ohta, in view of An et al CN 205795942 U, hereinafter An, and further in view of Kawakami et al US 8474075 B2, hereinafter Kawakami.
	Re Claim 1, Ohta teaches:
A care bed (at least [Title] “wheelchair and bed to be combined with the same”.), comprising:
a head panel;5 a tail panel (at least Figs. 1 and 6A); 
and a second lateral connecting portion, opposite to the foldable first lateral connecting portion and respectively connected to the head panel and the10 tail panel, wherein the head panel, the tail panel, and the second lateral connecting portion (at least Figs. 1-2 and Fig. 6A, element 31) constitute into an accommodating space of the bed frame (at least Fig. 6A and [0061] “a recess 32 of the bed base portion 30”.), and the second lateral connecting portion and the tail panel are not moved relative to the head panel (at least Fig. 1); and 
a wheelchair (at least Fig. 6A and [0036] “a wheelchair 20”.), comprising: a carriage base (at least Fig. 3A element 21); a seat, mounted on the carriage base (at least Fig. 3A element 22c); 
a backrest, pivotally connected to the seat (at least Fig. 3A element 22);20 
a first armrest, pivotally connected to a first edge of the backrest (at least Fig. 3A element 23); 
a second armrest, pivotally connected to a second edge of the backrest (at least Fig. 3A element 24a); 
a leg-rest, pivotally connected to the seat (at least Fig. 3A element 22d); and 
a footrest, pivotally connected to the leg-rest (at least Fig. 3A element 22d); 
wherein the wheelchair is capable of being moved by the carriage base into the accommodating space through the notch, the backrest is capable of being folded downward to be parallel to the seat, the first armrest and the second armrest are capable of being folded downward to be parallel to the seat and the backrest, the leg-rest and the footrest are capable of 5 being folded upward to be parallel to the seat, whereby the backrest, the first armrest, the second armrest, the leg-rest and the footrest of the wheelchair are regulated into a co-plane with the seat to constitute a mattress which permits a person to lie flat, the mattress fits the accommodating space of the bed frame (at least Fig. 7B).
Ohta does not explicitly teach:
A bed frame, capable of alternatively being in an open state or a closed state, defining a plane;
the foldable first lateral connecting portion and the second lateral connecting portion constitute into an accommodating space of the bed frame, when the bed frame is in the open state, a portion of the foldable first lateral connecting portion is folded parallel to the plane, the bed frame has a notch being formed at the folded first lateral connecting portion and adjacent to the tail panel, and the second lateral connecting portion and the tail panel are not moved relative to the head panel, when the bed frame is in the closed state, the notch formed at the foldable first side connecting portion is closed;
the wheelchair is capable of being moved in an erected posture;
the wheelchair are regulated into a co-plane with the seat to constitute a whole of a mattress;
However, An teaches:
A bed frame, capable of alternatively being in an open state or a closed state, defining a plane (at least Fig. 1 element 12);
the foldable first lateral connecting portion and the second lateral connecting portion constitute into an accommodating space of the bed frame, when the bed frame is in the open state, the bed frame has a notch being formed at the folded first lateral connecting portion and adjacent to the tail panel, and the second lateral connecting portion and the tail panel are not moved relative to the head panel, when the bed frame is in the closed state, the notch formed at the foldable first side connecting portion is closed (at least Fig. 1 element 12, which shows that the foldable first lateral portion 12 has a space less wide than the wheelchair accommodating space in the middle of the frame, which corresponds to Fig. 1 element 25 and “notch 25” of Applicant’s drawings and page 5 of Applicant’s Specification, respectively);
the wheelchair is capable of being moved in an erected posture (at least Fig. 1 element 12);
the wheelchair are regulated into a co-plane with the seat to constitute a whole of a mattress (at least Figs. 2-3);
It would have been obvious to a person having ordinary skill in the art to have modified the bed taught by Ohta with the foldable lateral connecting portion taught by An because both are directed towards the same field of endeavor of wheelchairs inserting into beds and doing so would involve combining a known technique (making a side of the bed foldable as taught by An) with a known device (wheelchair inserting bed taught by Ohta) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it bounds the side of the wheelchair after the wheelchair has been inserted into the bed.
The combination of Ohta and An does not explicitly teach:
a portion of the foldable first lateral connecting portion is folded parallel to the plane.
However, Kawakami teaches:
a portion of the foldable first lateral connecting portion is folded parallel to the plane (at least Fig. 1E element 98 and [Col. 13 lines 40-60] “the foot-side rod 98. On the two sides of the foot-side base portion 53b of the fixed portion 11, a single or a pair of foot-side guide rails 99, each of which is one example of a foot-side guide member that extends to depart from the armrest portion 14a or 14c (that is, in a diagonally outward direction relative to the direction along the height of the person 15 (the bed longitudinal direction), are fixed”.).
It would have been obvious to a person having ordinary skill in the art to have modified the bed taught by the combination of Ohta and An with the lateral portion folded parallel to the plane taught by Kawakami because both are directed towards the same field of endeavor of wheelchairs inserting into beds and doing so would involve combining a known technique (folding parallel to the plane as taught by Kawakami) with a known device (wheelchair inserting bed taught by the combination of Ohta and An) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “Thus, the foot-side mat surface portion 52b or 52d is allowed to move along the foot-side guide rail 99 between the close position” [Col. 13 lines 40-60].

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of An and Kawakami and further in view of Enriquez US 20140196207 A1, hereinafter Enriquez.
Re Claim 2, the combination of Ohta, An, and Kawakami teaches:
The care bed of claim 1 (detailed with respect to claim 1). 
The combination of Ohta, An, and Kawakami does not explicitly teach:
wherein the bed frame further comprises a first docking device mounted on the second lateral connecting portion, the wheelchair further comprises a second docking device mounted on a side of the seat and configured to mate with the first docking device, when the wheelchair is moved into the accommodating space, the wheelchair is capable of combining with the bed15 frame by mating the first docking device with the second docking device.
However, Enriquez teaches:
wherein the bed frame further comprises a first docking device mounted on the second lateral connecting portion (at least Fig. 13 element 81 and [0069] “The deadbolt 81 is firmly mounted on the bed frame 72 of the main bed section 46”.), 
the wheelchair further comprises a second docking device mounted on a side of the seat and configured to mate with the first docking device (at least Fig. 1A element 28 and [0069] “The lower frame portion 1.3 of the wheelchair (FIGS. 1A, 1B, 3 and 10) is further provided with an additional opening 28 to allow access to the wheelchair securing-and-positioning deadbolt 81”.), 
when the wheelchair is moved into the accommodating space, the wheelchair is capable of combining with the bed15 frame by mating the first docking device with the second docking device (at least Fig. 1B and [0069] “When deployed, the alignment provided by the deadbolt 81 ensures proper coupling between the motorized rotational couplers 89, 78 on the side of the main bed section 46 and the rotational coupler access openings 27 on the lower transverse rods of the back section 4 and leg section 12, respectively. In addition, the deployed deadbolt 81 forces the wheelchair to remain stationary”.).
It would have been obvious to a person having ordinary skill in the art to have modified the bed taught by the combination of Ohta, An, and Kawakami with the docking devices taught by Enriquez because both are directed towards the same field of endeavor of wheelchairs inserting into beds and doing so would involve combining a known technique (using docking devices as taught by Enriquez) with a known device (wheelchair inserting bed taught by the combination of Ohta, An, and Kawakami) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “the deployed deadbolt 81 forces the wheelchair to remain stationary” (Enriquez [0069]).
Re Claim 3, the combination of Ohta, An, Kawakami, and Enriquez teaches:
The care bed of claim 2 (detailed with respect to claim 2). 
Ohta further teaches:
wherein the backrest is capable of being erected relative to the seat, the leg-rest is capable of being erected downward relative to the seat, the footrest is capable of being erected upward relative to the leg-rest, the first armrest and the second armrest are capable of being erected relative to the20 backrest, whereby the person sits on the wheelchair (at least Fig. 8).
Re Claim 4, the combination of Ohta, An, Kawakami, and Enriquez teaches:
The care bed of claim 2 (detailed with respect to claim 2). 
Ohta does not explicitly teach:
wherein the seat thereon has a through-hole.
However, An teaches:
wherein the seat thereon has a through-hole (at least Fig. 2).
It would have been obvious to a person having ordinary skill in the art to have modified the bed taught by Ohta with the through hole taught by An because both are directed towards the same field of endeavor of wheelchairs inserting into beds and doing so would involve combining a known technique (providing a through hole in the seat as taught by An) with a known device (wheelchair inserting bed taught by Ohta) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it allows use of the toilet while sitting in the wheelchair.
Re Claim 5, the combination of Ohta, An, Kawakami, and Enriquez teaches:
The care bed of claim 2 (detailed with respect to claim 2). 
Ohta further teaches:
wherein the bed frame further comprises a first supporting member being mounted on the head panel and protruding toward the accommodating space (at least Fig. 6A, reproduced below with Examiner’s labeling), the first support member is configured to support a front edge of25 the backrest of the wheelchair in a state of the mattress (at least Fig. 7B, which shows the backrest resting on top of the support member).

    PNG
    media_image1.png
    535
    582
    media_image1.png
    Greyscale

Re Claim 6, the combination of Ohta, An, Kawakami, and Enriquez teaches:
The care bed of claim 5 (detailed with respect to claim 5). 
Ohta further teaches:
wherein the bed frame further comprises a second supporting member being mounted on the tail panel and protruding toward the accommodating space (at least Fig. 6A, reproduced above with Examiner’s labeling), the second support member is configured to support the footrest and a portion of the leg-rest adjacent to the footrest of the wheelchair in the state of the mattress (at least Fig. 7B, which shows the footrest and leg rest resting on top of the support member).
Re Claim 7, the combination of Ohta, An, Kawakami, and Enriquez teaches:
The care bed of claim 2 (detailed with respect to claim 2). 

wherein the bed frame further comprises a first power connector component mounted on the second lateral connecting portion, the wheelchair further comprises a second power connector component mounted on the side of the seat and configured to mate with the first power connector component, when the wheelchair is moved into the accommodating space, the10 first power connector component connects to the second power connector component.
However, Enriquez teaches:
wherein the bed frame further comprises a first power connector component mounted on the second lateral connecting portion (at least Fig. 13 element 82 and [0068] “The bottom frame 79 of bed section 73 further includes a power management module 87 with its associated wheel chair connector 82, a battery charger 91 and two wheelchair securing and aligning pins 80, as shown in FIG. 13”.), 
the wheelchair further comprises a second power connector component mounted on the side of the seat and configured to mate with the first power connector component (at least Fig. 7 and [0068] “On the lower frame portion 1.3 of the wheelchair, openings 30 allow access to the securing and aligning pins 80, and opening 26 allows access to the power management module connector 82 (see FIG. 7)”.), 
when the wheelchair is moved into the accommodating space, the10 first power connector component connects to the second power connector component (at least [0068] “The pins 80 prevent the wheelchair from damaging the relatively fragile power management module connector 82. The power management module connector 82 provides the electrical connection between the system command controller 25 located in one of the armrests 17 of the wheelchair and the power management module 87 housed in the bottom frame 79, 79.1 of the upper and middle reconfigurable bed sections 73, 74 (see FIG. 13)”.).

Re Claim 8, the combination of Ohta, An, Kawakami, and Enriquez teaches:
The care bed of claim 2 (detailed with respect to claim 2). 
Ohta teaches:
wherein the bed frame further comprises a first guard rail member and a second guard rail member, and the second guard rail15 member is fixed to the second lateral connecting portion (at least Fig. 6A shows first guardrail on the first lateral connecting portion (side of wheelchair entrance) and second guard rail on the second connecting portion (side opposite wheelchair entrance).).
Ohta does not explicitly teach:
the first guard rail member is detachably fixed to the first lateral connecting portion.
However, An teaches:
the first guard rail member is detachably fixed to the first lateral connecting portion (at least Figs. 1, 3, and element 13. It is noted that the broadest reasonable interpretation of the claimed limitation includes the guard rail member 13 of An Fig. 3 because element 13 is detachable from the end of the first guard rail member, and Applicant’s claim limitation does not specify that the guard rail member must be in the same plane as the lateral connection portion.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/GEORGE SUN/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/6/2021